          Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 1 of 19




DONG, ADAM’S LAW FIRM PLLC
Adam Dong, Esq.
3708 Main St, Suite 308
Flushing, NY 11354
Tel: (929) 269-5666
Attorneys for Plaintiffs, proposed FLSA Collective and
potential Rule 23 Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                         x
Zhengjian Wang,                                              Case No. 21-cv-01956
on behalf of himself and others similarly situated

                                                             29 U.S.C. § 216(b)
                                      Plaintiff,             COLLECTIVE ACTION &
                                                             FED. R. CIV. P. 23 CLASS
                           v.                                ACTION
Chowbus, Inc. a.k.a. Fantuan Group, Inc.
d.b.a. Chowbus,
                                                             COMPLAINT
and Zhenjun Shen,

                                      Defendants.
                                                         x

       Plaintiff Zhengjian Wang (hereinafter referred to as “Plaintiff”), on behalf of himself

and others similarly situated, by and through his attorneys, Dong, Adam’s Law Firm PLLC.

And Adam Dong, Esq., hereby brings this complaint against Defendants Chowbus, Inc. a.k.a.

Fantuan Group, Inc. d.b.a. Chowbus, and Zhenjun Shen (collectively referred to as

“Defendants”) and alleges as follows:

                                        INTRODUCTION

1.     This action is brought by Plaintiff Zhengjian Wang on behalf of himself and other

similarly situated employees against Defendants for alleged violations of the Fair Labor

Standards Act (FLSA) 29 U.S.C. § 201 et seq. and New York Labor Law (NYLL), arising from

Defendants’ various willful and unlawful employment policies, patterns and/or practices.



                                                   1
          Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 2 of 19




2.     Upon information and belief, Defendants have willfully and intentionally committed

widespread violations of the FLSA and NYLL by engaging in a patterned practice of failing to

pay its employees, including the Plaintiff, minimum wage for all hours worked and overtime

compensation for all hours worked over forty (40) each workweek.

3.     Plaintiff alleges pursuant to the FLSA, that he is entitled to recover from the Defendants:

(1) unpaid overtime wages, (2) misappropriated tips, (3) liquidated damages, (4) prejudgment

and post-judgment interest; and (5) attorneys’ fees and cost.

4.     Plaintiffs allege pursuant to NYLL § 650 et seq., and 12 New York Codes, Rules and

Regulations § 146 (NYCRR) that they are entitled to recover from the Defendants: (1) unpaid

minimum wage for regular hours worked, (2) unpaid overtime wages, (3) unpaid spread-of-

hours premium, (4) misappropriated tips, (5) liquidated damages equal to 100% of the sum of

unpaid minimum wage, unpaid spread-of-hours premium, unpaid overtime compensation, and

misappropriated tips, (6) up to five thousand dollars ($5,000) per Plaintiff for Defendants’

failure to provide a Time of Hire Notice detailing rates of pay and payday, (7) up to five

thousand dollars ($5,000) per plaintiff for Defendants’ failure to provide a paystub that

accurately and truthfully lists employees’ hours along with the employee’s name, employer’s

address and telephone number, employee’s rate or rates of pay, and deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day, (8) 9% simple prejudgment interest provided by NYLL,

(9) post-judgment interest, and (10) reasonable attorney’s fees and costs.

                                JURISDICTION AND VENUE

5.     This Court has original federal question jurisdiction over this controversy under 29

U.S.C. § 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over the NYLL claims




                                                 2
           Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 3 of 19




pursuant to 28 U.S.C. § 1367(a).

6.       Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §§ 1391(b)

and (c), because Defendants conduct business in this District, and the acts and omissions giving

rise to the claims herein alleged took place in this District.

                                          THE PARTIES

                                            PLAINTIFF

7.       From on or about March 1, 2019 to September 23, 2019, and then again from on or about

August 1, 2020 to February 27, 2021, Plaintiff Zhengjian Wang was employed by Defendants to

work as a delivery person for Defendants’ food deliver service.

8.       During all relevant period, Plaintiff was not an exempt employee under either FLSA or

NYLL.

                                          DEFENDANTS

Corporate Defendant

Chowbus, Inc., a.k.a Fantuan Group, Inc., d.b.a. Chowbus

9.       Defendant Chowbus, Inc. is a foreign business corporation organized under the laws of

the State of Delaware with a headquarter located at 55 E. Jackson Blvd., Ste 450, Chicago,

Illinois, 60604, and with a New York local office located at 8219 Barnwell Ave, Elmhurst, NY

11373.

10.      Defendant Chowbus, Inc. originally registered with the New York State Department of

State as Fantuan Group, Inc.

11.      On July 25, 2019, Chowbus, Inc. changed its entity name from Fantuan Group, Inc. to

Chowbus, Inc.

12.      Chowbus, Inc. is a business engaged in interstate commerce that has gross sales in excess




                                                   3
          Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 4 of 19




of five hundred thousand dollars ($500,000.00) per year.

13.    Chowbus, Inc. purchased and handled goods moved in interstate commerce.

14.    Chowbus, Inc. was and continues to be an enterprise engaged in commerce within the

meaning of the FLSA.

15.    The work performed by Plaintiff was directly essential to the business operated by

Chowbus, Inc.

Individual Defendant

16.    The Individual Defendant is an officer, director, manager and/or majority shareholder or

owner of the Corporate Defendant and being among the ten largest shareholders and/or LLC

members, are individually responsible for unpaid wages under the New York Business

Corporation Law and Limited Liability Company Law. NYBSC § 630(a), NYLLC § 609(c).

17.    Zhenjun Shen, is a regional manager of Chowbus, Inc. Zhenjun Shen (1) had the power to

hire and fire employees on behalf of Corporate Defendant, (2) supervised and controlled

employee work schedules or conditions of employment, (3) determined the rate and method of

payment, and (4) maintained employee records of Chowbus, Inc’s New York branch.

18.    Zhenjun Shen hired Plaintiff.

19.    Zhenjun Shen determined Plaintiff’s rate of pay.

20.    Zhenjun Shen determined Plaintiff’s work schedule.

21.    Zhenjun Shen fired Plaintiff.

22.    Upon information and belief, Zhenjun Shen maintained all employee records and

business records of Chowbus, Inc.’s New York branch.

23.    Zhenjun Shen acted intentionally and maliciously and is an employer pursuant to FLSA,

29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, NYLL § 2 and




                                               4
           Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 5 of 19




the regulations thereunder, and is jointly and severally liable with Chowbus, Inc.

                                    STATEMENT OF FACTS

24.    Defendants committed the following alleged acts knowingly, intentionally, and willfully

against the Plaintiff, the FLSA Collective Plaintiffs, and the Class Plaintiffs:

25.    At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff and

similarly situated employees at least the minimum wage under NYLL for some of the hours

worked.

26.    At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff and

similarly situated employees the lawful overtime compensation at one and one half times (1.5x)

their regular rate of pay for all hours worked over forty (40) in a given workweek.

27.    While employed by Defendants, Plaintiff was not exempt under federal or state laws

requiring employers to pay employees overtime compensation.

28.    Upon information and belief, Defendants failed to keep full and accurate records of

Plaintiff’s hours and wages.

29.    Defendants knowingly and willfully failed to provide Plaintiff and similar situated

employees with Time of Hire Notice reflecting true rates of pay and payday, as well as paystub

that lists employees’ name, employer’s name, employees’ rate of pay, any deductions made from

the employees’ wages. Defendants did not furnish any notice to Plaintiff during his employment

at Chowbus, Inc.

30.    Defendants knew that the nonpayment of minimum wage and overtime pay would

financially injure Plaintiff and violate state and federal laws.

Plaintiff Zhengjian Wang

31.    From on or about March 1, 2019 to September 23, 2019, and then again from on or about




                                                  5
          Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 6 of 19




August 1, 2020 to February 27, 2021, Plaintiff Zhengjian Wang was employed by Defendants to

work as a delivery person to perform delivery service in Flushing Area in Queens NY.

32.    Throughout Mr. Wang’s employment with Chowbus, Inc., Mr. Wang regularly handled

goods in interstate commerce, such as delivery application and other supplies produced outside of

the state of New York.

33.    From on or about March 1, 2019 to May 6, 2019, Mr. Wang was paid at a flat daily rate of

$120 per day.

34.    From on or about May 7, 2019 to August 26, 2019, Mr. Wang was paid at a flat daily rate

of $135 per day.

35.    From on or about August 27, 2019 to September 23, 2019, Mr. Wang was paid at a flat

daily rate of $150 per day.

36.    From on or about August 1, 2020 to February 27, 2021, Mr. Wang was paid at a flat daily

rate of $180 per day.

37.    From on or about March 1, 2019 to September 23, 2019, Mr. Wang’s regular work schedule

was supposed to be from 11 am to 10 pm. However, Mr. Wang was required to start working at

10:30 am, and stop working at 11 pm, with no lunch breaks, for 12.5 hours per day. During this

period, Mr. Wang regularly worked 6 to 7 days per week, or between 75 to 87.5 hours per week.

38.    From on or about August 1, 2020 to February 27, 2021, Mr. Wang’s regular work schedule

was from 11 am to 9:30 pm, with half an hour break, for 10 hours per day. During this period, Mr.

Wang worked 6 days per week, or 66 hours per week. Occasionally, Mr. Wang was also required

to work 7 days per week, but not as frequent.

39.    Mr. Wang’s daily rate did not vary regardless how many hours he worked during that

workweek.




                                                6
          Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 7 of 19




40.    During Mr. Wang’s employment at Chowbus, Inc. he regularly worked more than 10 hours

per day on any given workday.

41.    At all relevant times, Mr. Wang was not paid at least one- and one-half times of his regular

rate for hours worked above forty (40) in each workweek.

42.    Throughout his employment, Mr. Wang was not compensated for New York’s spread of

hours premium for shifts that lasted longer than ten (10) hours at the minimum wage.

43.    Throughout his employment, Mr. Wang was never informed of his hourly rate.

44.    At all relevant times, Mr. Wang was never informed of any tip credit deduction toward the

minimum wage or overtime wage.

45.    Defendants required Mr. Wang to purchase “tools of the trade” such as an e-bike, with his

own funds, and never reimbursed Mr. Wang for such expense and maintenance cost for the e-bike.

46.    Upon information and belief, Defendants withheld tips given to Mr. Wang by customers.

47.    At all relevant times, Defendants did not provide Mr. Wang and other similar situated

employees with Time of Hire Notice detailing rates of pay and payday as well as paystub that lists

employee’s name, employer’s name, employer’s address and telephone number, employee’s rate

or rates of pay, any deductions made from employee’s wages, any allowances claimed as part of

the minimum wage, and the employee’s gross and net wages for each pay day.

48.    At all relevant times, Defendants did not provide Mr. Wang and all other similar situated

employees with statements every payday that accurately listed all of the following: the dates of

work covered by the payment of wages; the employee’s name; the name of the employer; the

address and phone number of employer; the employee’s rate or rates of pay and basis thereof; the

employee’s gross wages; the employees’ deductions; allowances, if any, claimed as part of the

minimum wage; net wages; the employee’s regular hourly rate or rates of pay; the employee’s




                                                7
           Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 8 of 19




overtime rate or rates of pay; the employee’s number of regular hours worked, and the employee’s

number of overtime hours worked.

49.     Defendants failed to keep full and accurate records of Plaintiffs’ hours and wages.

50.     Defendants failed to maintain accurate and sufficient time records of employees’ hours

worked, failed to provide such records to employees, and failed to post or keep posted a notice

explaining the minimum wage and overtime pay rights provided by the New York Labor Law.

51.     At all relevant times, Mr. Wang was not an exempt employee under either FLSA or

NYLL.

                           COLLECTIVE ACTION ALLEGATIONS

52.     Plaintiff brings this action individually and as collective representative on behalf of all

other similar situated current and former non-exempt employees who have been employed by

Defendants for up to the last three (3) years, through entry of judgment in this case (the

“Collective Action Period”) and those who were not compensated at one and one half times their

regular hourly rate for all hours worked in excess of forty (40) hours per workweek (the

“Collective Action Members”).

                               CLASS ACTION ALLEGATIONS


53.     Plaintiff brings his NYLL claims pursuant to Federal Rules of Civil Procedure (Fed. R.

Civ. P.”) Rule 23, on behalf of all non-exempt personnel employed by Defendants on or after the

date that is six (6) years before the filing of the Complaint in this case as defined herein (the

“Class Period”).

54.     All said persons, including the Plaintiff, are referred to herein as the “Class.”

55.     The Class members are readily ascertainable. The number and identity of the Class

members are determinable from the records of Defendants. The hours assigned and worked, the



                                                  8
          Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 9 of 19




positions held, and the rate of pay for each Class Member is also determinable from Defendants’

records. For purpose of notice and other purposes related to this action, their names and

addresses are readily available from Defendants. Notice can be provided by means permissible

under Fed. R. Civ. P. 23.

Numerosity

56.    The proposed Class is so numerous that joinder of all members is impracticable, and the

disposition of their claims as a class will benefit the parities and the Court. Although the precise

number of such persons is unknown, and the facts on which the calculation of the number is

presently within the sole control of the Defendants, upon information and belief, there are more

than forty (40) members of the class.

Commonality

57.    There are questions of law and fact common to the Class which predominate over any

questions affecting only individual class members, including:

a.     Whether Defendants employed Plaintiff and the Class within the meaning of the NYLL;

b.     Whether Defendants failed to pay Plaintiff and Class members proper minimum wage

under the NYLL for all hours worked;

c.     Whether Defendants failed to pay Plaintiff and Class members proper overtime wage

under the NYLL for all hours worked;

d.     Whether Defendants provided a notice detailing rates of pay and payday at the start of

Plaintiff and Class members’ start of employment and/or or timely thereafter;

e.     Whether Defendants provided proper pay statement to Plaintiff and Class members on

each pay day;

f.     Whether Defendants failed to pay Plaintiff and Class members the spread of hours




                                                  9
           Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 10 of 19




premium for every day that an employee worked an interval in excess of ten hours; and

g.       At what common rate, or rates subject to common method of calculation were and are

Defendants required to pay the Class members for their regular rate and overtime rate;

Typicality

58.      Plaintiff’s claims are typical of those claims which could be alleged by any member of

the Class, and the relief sought is typical of the relief that would be sought by each member of

the Class in separate actions. All the Class members were subject to the same corporate practices

of Defendants, as alleged herein, of failing to pay for all hours worked, and failing to pay proper

overtime compensation. Defendants’ corporate wide policies and practices affected all Class

members similarly, and Defendants benefited from the same type of unfair and/ or wrongful acts

as to each Class member. Plaintiff and other Class members sustained similar losses, injuries,

and damages arising from the same unlawful policies, practices and procedures.

Adequacy

59.      Plaintiff is able to fairly and adequately protect the interests of the Class and have no

interests antagonistic to the Class. Plaintiff is represented by attorney who is experienced and

competent representing Plaintiff in both class action and wage and hour employment litigation

cases.

Superiority

60.      A class action is superior to other available methods for the fair and efficient adjudication

of the controversy, particularly in the context of wage and hour litigation where individual Class

members lack the financial resources to vigorously prosecute a lawsuit against corporate

defendants. Class action treatment will permit a large number of similarly situated persons to

prosecute their common claims in a single forum simultaneously, efficiently, and without the




                                                  10
            Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 11 of 19




unnecessary duplication of efforts and expenses that numerous individual actions engender.

Because the losses, injuries, and damages suffered by each of the individual Class members are

small in the sense pertinent to a class action analysis, the expenses and burden of individual

litigation would make it extremely difficult or impossible for the individual Class members to

redress the wrongs done to them. Further, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result in a

great expenditure to Court and public resources; however, treating the claims as a class action

would result in a significant saving of these costs. The prosecution of separate actions by

individual members of the Class would create a risk of inconsistent and/or varying adjudications

with respect to the individual members of the Class, establishing incompatible standards of

conduct for Defendants and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

61.       Upon information and belief, Defendants and other employers throughout the state

violate the NYLL. Current employees are often afraid to assert their rights out of fear of direct or

indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the complaint a degree of anonymity which allows

for the vindication of their rights while eliminating or reducing these risks.

                                   STATEMENT OF CLAIMS

                                             COUNT I




                                                 11
          Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 12 of 19




             [Violation of Fair Labor Standards Act— Failure to Pay Overtime

                   Brought on Behalf of Plaintiff and the FLSA Collective]



62.    Plaintiff repeats, realleges, and incorporates by reference all preceding paragraphs as

though fully set forth herein.

63.    The FLSA provides that no employer engaged in commerce shall employ a covered

employee for a workweek longer than forty (40) hours unless such employee receives

compensation for employment in excess of forty (40) hours at a rate not less than one and one half

times the regular rate at which he is employed, or one and one half times the minimum wage,

whichever is greater. 29 U.S.C. § 207(a).

64.    The FLSA provides that any employer who violates the provision of 29 U.S.C. § 207 shall

be liable to the employees affected in the amount of their unpaid overtime compensation, and in

an additional equal amount as liquidated damages. 29 U.S.C. § 216(b).

65.    Defendants’ failure to pay Plaintiff and the FLSA Collective their proper overtime rate

violated the FLSA.

66.    At all relevant times, Defendants had, and continue to have, a policy and practice of

refusing to pay the proper overtime rate to Plaintiff and FLSA Collective members at one and

one half times of their regular hourly rate for all hours worked in excess of forty (40) per

workweek, which violated and continues to violate the FLSA. 29 U.S.C. §§ 201, et seq.,

including 29 U.S.C. §§ 207(a)(1) and 215(a).

67.    The FLSA and supporting regulations requires employers to notify employees of

employment law requirements. 9 C.F.R. § 516.4.

68.    Defendants willfully failed to notify Plaintiffs and FLSA collective members of the




                                                 12
           Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 13 of 19




requirements of the employment law in order to facilitate their exploitation of Plaintiffs and

FLSA collective’s labor.

69.    Defendants knew or should have known that by failing to pay Plaintiffs and FLSA

collective the proper overtime rate, Plaintiff and FLSA collective members would be financially

injured.

                                            COUNT II

            [Violations of New York Labor Law—Minimum Wage/ Unpaid Wage

                       Brought on Behalf of Plaintiff and Rule 23 Class]

70.    Plaintiff repeats, realleges, and incorporates by reference all preceding paragraphs as

though fully set forth herein.

71.    At all relevant times, Plaintiff and Rule 23 class members were employed by Defendants

within the meaning of the NYLL §§ 2 and 651.

72.    At all relevant times, Defendants had a policy and practice of refusing to pay the statutory

minimum wage to Plaintiff and Rule 23 class members for some or all of the hours they worked.

73.    Defendants knowingly and willfully violated Plaintiffs’ and Rule 23 class members’

rights by failing to pay them minimum wages in the lawful amount for hours worked.

74.    By failing to pay Plaintiff and Rule 23 class members, Plaintiff and Rule 23 class

members are entitled to recover from Defendants their full unpaid wage, damages for

unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees and

costs and disbursement of the action, and interest pursuant to NYLL §§ 190 et seq., §§ 650 et

seq., and NY Wage Theft Prevention Act (NYWTPA).

                                           COUNT III

               [Violation of New York Labor Law — Failure to Pay Overtime




                                                13
            Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 14 of 19




                       Brought on Behalf of Plaintiff and Rule 23 Class]

75.    Plaintiff repeats, realleges, and incorporates by reference all preceding paragraphs as

though fully set forth herein.

76.    At all relevant times, Defendants failed to pay Plaintiff’s overtime wages for hours worked

in excess of forty (40) hours per week at a wage rate of one and one half (1.5x) times the regular

wage to which Plaintiff was entitled under New York Labor Law §652, in violation of 12 NYCRR

§137-1.3.

77.    Due to Defendants’ violations, Plaintiff and the Rule 23 Class members are entitled to

recover from Defendants, jointly and severally, their unpaid overtime age and an amount equal to

their unpaid overtime wages in the form of liquidated damages, as well as reasonable attorneys’

fees and costs of the action, including interest in accordance with NYLL §198(1-a).

                                            COUNT IV

        [Violation of New York Labor Law— Failure to Provide Time of Hire Notice

                       Brought on Behalf of Plaintiff and Rule 23 Class]

78.    Plaintiff repeats, realleges, and incorporates by reference all preceding paragraphs as

though fully set forth herein.

79.    NYLL and supporting regulations require employers to provide written notice of the rate

or rates of pay and the basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; allowances. If any, claimed as a part of minimum wage, including tip,

meal, or lodging allowances; the regular pay day designated by the employer; the name of the

employer; any “doing business as” names used by the employer; the physical address of

employer’s main office or principal place of business, and a mailing address if different; the

telephone number of the employer. NYLL § 195-1(a).




                                                 14
          Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 15 of 19




80.     Defendants failed to provide such notice to Plaintiff or any other employee at the time of

their hiring, or ten days within their hiring.

81.     Due to Defendants’ violation, each Plaintiff is entitled to recover from Defendants,

jointly and severally, $50 for each workday that violation occurred or continued to occur, up to

$5000, together with cost and attorney’s fees pursuant to NYLL § 198.

                                                 COUNT V

           [Violation of New York Labor Law— Failure to Provide Pay Statement

                        Brought on Behalf of Plaintiff and Rule 23 Class]

82.     Plaintiff repeats, realleges, and incorporates by reference all preceding paragraphs as

though fully set forth herein.

83.     NYLL and supporting regulations require employers to provide detailed pay statement

information to employees every payday. NYLL § 195-1(d).

84.     Defendants failed to provide such pay statement to Plaintiff or any other employee on the

day they get paid.

85.     Due to Defendants’ violation, each Plaintiff is entitled to recover from Defendants,

jointly and severally, $250 for each workday that violation occurred or continued to occur, up to

$5000, together with cost and attorney’s fees pursuant to NYLL § 198.

                                             COUNT VI

       [Violation of New York Labor Law— Failure to Provide Pay Spread of Hours

                        Brought on Behalf of Plaintiff and Rule 23 Class]

86.     Plaintiff repeats, realleges, and incorporates by reference all preceding paragraphs as

though fully set forth herein.

87.     The NYLL requires employers to pay an extra hour’s pay for every day that an employee




                                                   15
          Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 16 of 19




works an interval in excess of ten hours pursuant to NYLL § 190, et seq., and §§650, et seq., and

12 NYCRR § 146-1.6.

88.     Defendants did not pay Plaintiff and any other employees spread of hours premium.

                                            COUNT VII

               [Violation of 29 U.S.C. §203(m) and (t) – Illegal Retention of Tips

                         Brought on Behalf of Plaintiff and FLSA Collective]

89.     Plaintiff repeats, realleges, and incorporates by reference all preceding paragraphs as

though fully set forth herein.

90.     A tip is the sole property of the tipped employee regardless of whether the employer

takes a tip credit.

91.     The FLSA prohibits any arrangement between the employer and tipped employee

whereby any part of the tip received becomes the property of the employer.

92.     Retaining any portion of the tips from the Plaintiff to unjustly enrich the Defendants or

using any portion of the tips to pay non-tipped employees is prohibited under the FLSA.

                                           COUNT VIII

                      [Violation of New York Labor Law— Illegal Tip Retention

                          Brought on Behalf of Plaintiff and Rule 23 Class]

93.     Plaintiff repeats, realleges, and incorporates by reference all preceding paragraphs as

though fully set forth herein.

94.     Section 196-d of the New York State Labor Law prohibits employers from demanding,

accepting, or retaining, directly or indirectly, any part of an employee’s gratuity or any charge

purported to be a gratuity.

95.     A charge purported to be a gratuity, including charges advertised to be “delivery fee” to




                                                 16
               Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 17 of 19




customers, must be distributed in full as gratuities to the service employees or food service

workers who provided the service.

96.       12 NYCRR §146-2.18 provides that there shall be a rebuttable presumption that any

charge in addition to charges for food, beverage, lodging, and other specified materials or

services, including but not limited to any charge for “service” or “food service,” is a charge

purported to be a gratuity.

                                                COUNT IX

                 [Reimbursement for purchasing and maintaining tools of the trade]

97.       Plaintiff repeats, realleges, and incorporates by reference all preceding paragraphs as

though fully set forth herein.

98.       Both the FLSA and the NYLL require employers to reimburse their employees for costs

associated with the purchase and maintenance of “tools of the trade,” where such expenditures

bring the employee's wages below the statutory minimum. 29 C.F.R. § 531.35; 12 NYCRR §

146-2.7(c).

                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff, on behalf of himself, and the FLSA Collective Action Members and

Rule 23 Class, respectfully request that this Court enter a judgment providing the following

relief:

          a)       Authorizing Plaintiff at the earliest possible time to give notice of this collective

          action, or that the Court issue such notice, to all persons who are presently, or have up

          through the extent allowable under the statute of limitations and including the date of

          issuance of court-supervised notice, been employed by Defendants as non-exempt




                                                     17
     Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 18 of 19




employees. Such notice shall inform them that the civil notice has been filed, of the

nature of the action, of their right to join this lawsuit if they wish to pursue their claims;

b)        Certification of this case as a collective action pursuant to FLSA;

c)        Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similar situated members

of the FLSA opt-in class, apprising them of the pendency of this action, and permitting

them to assert timely FLSA claims and state law claims in this action by filing individual

consent to sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and his

counsel to represent the Collective Action Members.

d)        A declaratory judgment that the practices complained of herein are unlawful

under the FLSA and NYLL;

e)        An injunction against Corporate Defendants and their officers, agents, successors,

employees, representatives, and any and all persons acting in concert with them, as

provided by law, from engaging in each of the unlawful practices and policies set forth

herein;

f)        An award of unpaid wage and overtime wages due under the FLSA and NYLL

plus compensatory and liquidated damages in the amount of one hundred percent (100%)

under NY Wage Theft Prevention Act;

g)        An award of liquidated and/or punitive damages as a result of Defendants’ willful

failure to pay overtime compensation, pursuant to 29 U.S.C. § 216.

h)        Up to $5,000.00 per Plaintiff for Defendants’ failure to provide a time of hire

notice detailing rates of pay and payday;

i)        Up to $5,000.00 per Plaintiff for Defendants’ failure to provide a paystub that

conforms with NYLL § 195(3);




                                           18
          Case 1:21-cv-01956-UA Document 1 Filed 03/05/21 Page 19 of 19




     j)       An award of unpaid spread of hours premium and liquidated damages;

     k)       An award of reimbursement of Plaintiff’s out of pocket expense for purchasing

     and maintaining the tools of the trade;

     l)       An award of tips illegally retained by Defendants, and liquidated damages;

     m)       An award of liquidated and/or punitive damages as a result of Defendants’ willful

     failure to pay overtime compensation, and spread of hours premiums pursuant to NYLL;

     n)       An award of costs and expenses of this action together with reasonable attorneys’

     and expert fees pursuant to 29 U.S.C. § 216(b) and NYLL §§ 198 and 663;

     o)       The cost and disbursements of this action;

     p)       An award of prejudgment and post-judgment fees;

     q)       Providing that if any amounts remain unpaid upon the expiration of ninety days

     following the issuance of judgment, or ninety days after expiration of the time to appeal

     and no appeal is then pending, whichever is later, the total amount of judgment shall

     automatically increase by fifteen percent as required by NYLL § 198(4); and

     r)       Such other and further legal and equitable relief as this Court deems necessary,

     just, and proper.

Dated: Flushing, New York
       March 5, 2021
                                                 Respectfully submitted,

                                                 Dong, Adam’s Law Firm PLLC

                                                         /s/ Adam Dong
                                                 Adam Dong, Esq. (AD 6544)
                                                 3708 Main St, Ste 308
                                                 Flushing, NY 11354
                                                 Tel: (929) 269-5666
                                                 Email: adam.dong@dongadams.com




                                               19
